Citation Nr: 0942678	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including but not limited to posttraumatic stress 
disorder (PTSD) and anxiety (claimed as stress-related 
symptoms).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
January 1947 and from August 1950 to January 1952.  The 
Veteran has two additional periods of service resulting in 
discharges determined by administration decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 1957 and May 1994 as discharges rendering 
such periods ineligible for VA benefits.  An August 1996 
Board decision also determined that one of the periods of 
service resulted in a discharge rendering such period 
ineligible for VA benefits.  The character of discharge 
determinations for any period of the Veteran's service are 
not on appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for stress-related symptoms on the 
basis that new and material evidence had not been submitted.

In April 2004, the Veteran and his wife testified via 
videoconference before the undersigned Veterans Law Judge, 
seated at the Board's Central Office in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
file. 

By a December 2008 remand, the Board determined that new and 
material evidence to reopen the Veteran's previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder and PTSD (claimed as stress-related 
symptoms), and remanded the case for additional development.  
The file has now been returned to the Board for further 
consideration.

The Board notes that both the Disabled American Veterans 
(DAV) and a private attorney have represented the Veteran in 
matters before the Board.  In a March 2008 letter, the RO 
informed the Veteran that his private attorney had submitted 
no arguments on his behalf as to the issue currently on 
appeal.  A July 2008 VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, is of record.  The 
July 2008 appointment limits the Veteran's consent for his 
representative's access to protected records under 38 U.S.C. 
§ 7332 as to the issue of entitlement to an increased rating 
for a knee condition.  However, there is no indication that 
the private attorney properly limited his representation to 
such issue.  The DAV revoked their representation by a July 
2008 letter, upon the Veteran's request.  The DAV reported 
that the Veteran stated that he wanted his private attorney 
to represent him.  By an August 2009 letter, the Board asked 
the Veteran to clarify the issue of representation, informed 
the Veteran again that his private attorney had submitted no 
arguments on his behalf as to the issue currently on appeal, 
and informed the Veteran as to his options regarding 
representation.  To date, no response has been received by 
the Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The probative evidence of record indicates that the Veteran 
does not currently demonstrate an acquired psychiatric 
disorder, including but not limited to PTSD and anxiety, 
which first manifested within one year of separation from 
service and is related to his service or to any incident 
therein.


CONCLUSION OF LAW

A current acquired psychiatric disorder, including but not 
limited to PTSD and anxiety, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A.    §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

An August 2002 VCAA letter, sent prior to the initial 
unfavorable RO decision issued in October 2002, advised the 
Veteran of the information and evidence necessary to 
substantiate his underlying service connection claim.  
Additionally, such letter informed the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

The Board notes that a March 2006 VCAA letter advised the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  The Veteran's claim 
was readjudicated by the RO subsequent to this notice by 
Supplemental Statements of the Case dated in October 2006, 
March 2008, and April 2009; however, as the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The duty to assist also includes 
obtaining a medical examination or opinion when necessary to 
decide the claim.  In the instant case, the Veteran most-
recently underwent VA psychological evaluation in March 2009 
and a specific opinion as to his claim was obtained.

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

Service Connection

A Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1133 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran, at the time of his August 2001 claim, asserted 
entitlement to service connection for stress-related 
symptoms.  

The record before the Board contains voluminous in-service 
and post-service treatment records, which will be addressed 
as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence.)

The Board notes that service treatment records dated during 
periods of service resulting in discharges rendering such 
periods ineligible for VA benefits, as well as periods of 
service resulting in discharges rendering such periods 
eligible for VA benefits, are associated with the Veteran's 
claims file.  Such records include extensive clinical records 
reflecting hospitalization for schizoid personality or 
schizophrenic reaction.

Service treatment records dated in April 1951 indicate that 
the Veteran was discharged from hospitalization and diagnosed 
with schizoid reaction, chronic, moderate, in partial 
remission, treated, improved.

Additional service treatment records dated in April 1951 and 
records dated in May 1951 indicate that the Veteran was 
diagnosed with schizophrenic reaction, hebephrenic type, 
chronic, moderate, in partial remission, treated, and 
improved.

Record of Meeting of the Board of Officers, dated in January 
1952, indicates that the Veteran had achieved the maximum 
benefits possible from hospitalization and was diagnosed with 
schizoid personality, chronic, severe, manifested by 
disturbed intellectual processes, ideas of reference, 
inability to take orders from superiors, and impulsiveness.  
The Board of Officers reported that the Medical Board 
concurred with such findings and recommended that the Veteran 
be discharged from service for unsuitability.  The Veteran 
was discharged from service. 

Because schizoid personality was diagnosed during a period of 
service resulting in a discharge rendering such period of 
service eligible for VA benefits, the Board finds that there 
is evidence of a chronic condition at separation from 
service.  38 C.F.R.     § 3.303(b).

On VA examination in May 1952, the Veteran presented without 
insight, making a poor adjustment at home.  The Veteran 
demonstrated a general let-down in the ability to do things 
and leveling of emotions, and lived in a dream state, without 
definite plans for the future and with bad judgment. The 
Veteran was diagnosed with schizophrenic reaction, in poor 
remission. 

VA treatment records dated in October 1953 indicate that the 
Veteran was diagnosed with personality pattern disturbance, 
schizoid personality, and mild, chronic.  VA treatment 
records dated in April 1959 indicate that the Veteran was 
diagnosed with schizophrenic reaction, chronic, 
undifferentiated, and moderate.  

On VA examination in June 1959 the Veteran's attention span 
required constant redirection, and he was logical and 
coherent, but talkative in a vague, indefinite, and 
frequently interrupting manner.  The Veteran was diagnosed 
with schizophrenic reaction, undifferentiated type, chronic, 
in partial remission.

On VA examination in February 1961, the Veteran presented as 
somewhat guarded, tense, depressed, and evasive.  The Veteran 
demonstrated clear and coherent speech, and impaired judgment 
and insight, without memory defects, and hallucinations.  The 
Veteran was diagnosed with schizophrenic reaction, 
undifferentiated type, chronic, moderately severe.

On VA examination in June 1963, the Veteran responded to 
questions in a vague and indefinite manner.  The examiner 
reported that the Veteran had no insight, was not adequately 
motivated, and was limited and narrowed in judgment.  The 
Veteran was diagnosed with schizophrenic reaction, 
undifferentiated type, chronic, mild. 

VA treatment records dated in March 1964 indicate that the 
Veteran was diagnosed with schizophrenic reaction, chronic, 
undifferentiated, and moderate.  

On VA examination in August 1965, the Veteran presented 
moderately tense, but not depressed, without evidence of 
psychotic thinking or behavior.   The Veteran was diagnosed 
with schizophrenic reaction, undifferentiated type, chronic, 
in good remission, competent.

VA treatment records dated in March 1971 indicate that the 
Veteran was diagnosed with hysterical personality.

VA treatment records dated in December 1988 indicate that the 
Veteran complained of stress.  Records in June 1989 indicate 
that the Veteran complained of "stress syndrome" and 
reported that he had been off of medication and symptom-free 
for many years.  Records dated in December 1989 indicate that 
the Veteran was diagnosed with Axis II personality disorder, 
not otherwise specified, with passive aggressive and paranoid 
features.  At that time, the Veteran was not diagnosed with 
an Axis I condition, except for remote history of alcohol 
abuse.  

On VA examination in February 1993, the Veteran was examined 
by two physicians and one examiner determined that the 
Veteran did not meet the clinical criteria for schizophrenia 
or PTSD diagnoses.  Another examiner determined that that 
Veteran did not meet the clinical criteria for a PTSD 
diagnosis, that it was unclear if the Veteran ever had 
schizophrenia, or if his schizophrenia was in remission, or 
completely resolved.  The examiner noted that the Veteran was 
not taking any psychotropic medication.  

VA treatment records dated in September 1995 indicate that 
the Veteran complained of stress, and records dated in 
October 1995 indicate that the Veteran was diagnosed with 
Axis I anxiety disorder, not otherwise specified, and 
adjustment disorder with disturbance of mood.  

On VA examination in December 1995, the Veteran complained of 
sleep problems and difficulty managing his temper.  Results 
of mental status examination were unremarkable.  The Veteran 
underwent psychiatric testing and was not diagnosed with an 
Axis I condition.  The Veteran's Axis II diagnosis was 
personality disorder, not otherwise specified, with paranoid 
and schizoid features. 

The Veteran also underwent VA psychological evaluation in 
December 1995 specifically for PTSD.  At that time, the 
Veteran reported that he had been told that he had a war-
related stress problem, and that he thought that such was 
PTSD.  Results of mental status examination were 
unremarkable.  The examiner noted the Veteran's prior medical 
history and reported that the Veteran did not currently 
manifest signs and symptoms of schizophrenia and did not show 
the deterioration expected of a patient with a 40-year 
history of schizophrenia.  The examiner reported that the 
Veteran did not meet the criteria for a diagnosis of PTSD or 
schizophrenia.  The examiner opined that it is likely that 
the Veteran has suffered from a long history of personality 
disorder with exacerbations either as a result of alcohol 
abuse or as a result of decompensations when under pressure.  

VA records dated in January 1996 indicate that the Veteran 
was in partial remission of both his anxiety disorder, not 
otherwise specified, and adjustment disorder with disturbance 
of mood.  Records dated in March 1996 and May 1996 indicate 
that the Veteran was diagnosed with anxiety disorder, not 
otherwise specified.

VA treatment records dated in November 1996 indicate that the 
Veteran was diagnosed with generalized anxiety disorder 
(GAD).  Records in December 1997 indicate that the Veteran 
presented without evidence of psychosis and was diagnosed 
with GAD, by history, with intermittent anger outbursts.   

VA treatment records dated in March 1999 indicate that the 
Veteran reported history of an anxiety disorder.  Records 
dated in August 2003 indicate that the Veteran was prescribed 
medication for anxiety on one occasion. 

On VA examination in March 2009, the examiner noted that the 
Veteran was coherent, alert, and cognitively intact, but was 
not a good historian and appeared not to fully grasp the 
nuances of the compensation and pension process.  The Veteran 
reported that his primary concern was not at all related to 
his mental health, but to his various physical concerns.  The 
examiner noted the Veteran's clinical history, to include 
reports of prior VA examinations.  The examiner reported that 
the unanimity of opinion was that the Veteran clearly did not 
suffer from PTSD or schizophrenia, but possible or probable 
personality issues, without Axis I significance.  The Veteran 
denied any significant or serious symptoms of depression, 
anxiety, or PTSD, at present, or in recent years.  The 
Veteran reported that he was happy, enjoying his wife and 
family, engaged in activities, generally able to manage 
financially, and generally quite satisfied.  The examiner 
determined that the Veteran, based on the preponderance of 
the evidence, did not currently suffer from a diagnosable 
Axis I psychiatric condition.

The Board notes that the Veteran, during testimony before a 
Decision Review Officer (DRO) in September 1994, and before 
the Board in January 1990 and April 2004, asserted that he 
was treated for nerves or schizophrenia during service.  The 
Veteran also asserted that he received psychiatric treatment 
subsequent to service.  At the time of his DRO hearing, the 
Veteran's wife asserted that the Veteran was hypervigilant, 
high-tempered, doesn't sleep well, and doesn't get along well 
with others.  

While the Veteran is competent to testify as to his in-
service diagnoses and treatment, as well as any current 
symptoms, he is not competent or qualified, as a layperson, 
to diagnose any current acquired psychiatric condition, 
including but not limited to PTSD and anxiety.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As relevant to the instant matter, an acquired 
psychiatric condition, including but not limited to PTSD and 
anxiety, is not a disorder that is capable of lay observation 
and, therefore, the Veteran is not competent to diagnosis 
such acquired psychiatric condition.

The Veteran is not entitled to service connection on a 
presumptive basis because he does not currently demonstrate 
an acquired psychiatric disorder, including but not limited 
to PTSD and anxiety, which first manifested to a compensable 
degree within one year following his separation from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is clinical evidence of treatment for 
and diagnoses of schizophrenia-related problems during one of 
the Veteran's periods of service resulting in a discharge 
rendering such period eligible for VA benefits, there is no 
clinical evidence of current treatment for or diagnoses of an 
acquired psychiatric condition, including but not limited to 
PTSD and anxiety.  There is no evidence establishing a 
medical nexus between military service and any currently 
demonstrated acquired psychiatric condition, including but 
not limited to PTSD and anxiety.  Thus, service connection 
for the same is not warranted.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric condition, including but not limited to 
PTSD and anxiety, and the claim must be denied.  38 U.S.C.A.     
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric condition, 
including but not limited to PTSD and anxiety, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


